Exhibit 10.1

FRANKLIN FINANCIAL NETWORK, INC.

AMENDED AND RESTATED 2017 OMNIBUS EQUITY INCENTIVE PLAN

COMES NOW, Franklin Financial Network, Inc., a Tennessee Corporation (the
“Corporation”), this 12th day of April, 2018, to adopt the Franklin Financial
Network, Inc. Amended and Restated 2017 Omnibus Equity Incentive Plan (the
“Plan”).

WHEREAS, the Corporation desires to award forms of equity compensation (i) to
attract and retain key employees, directors and consultants in order to advance
the interests of the Corporation and its subsidiaries, including Franklin
Synergy Bank and Franklin Synergy Risk Management, Inc., (ii) to stimulate the
efforts of key employees, directors and consultants by increasing their desire
to continue in their employment with or services to the Corporation and its
subsidiaries, (iii) to assist the Corporation and its subsidiaries in competing
effectively with other enterprises for the services of its current and new
employees, directors, and others necessary for the continued improvement of
operations, and (iv) to attract and retain the best possible personnel for
service as employees, officers and directors of Corporation and its
subsidiaries;

WHEREAS, on March 28, 2017, the Board of Directors of the Corporation, on the
recommendation of the Compensation Committee, approved and adopted the Franklin
Financial Network, Inc. 2017 Omnibus Equity Incentive Plan, which was approved
by the Corporation’s stockholders on May 25, 2017; and

WHEREAS, the Board of Directors desires to amend and restate the 2017 Omnibus
Equity Incentive Plan.

NOW, THEREFORE, the Corporation hereby adopts this Plan, as follows:

 

1. PURPOSE.

The purpose of the Plan is to promote the interests of the Corporation and its
stockholders by (i) attracting and retaining key officers, employees, and
directors of, and consultants to, the Corporation and its Subsidiaries and
Affiliates; (ii) motivating such individuals by means of performance-related
incentives to achieve long-range performance goals; (iii) enabling such
individuals to participate in the long-term growth and financial success of the
Corporation; (iv) encouraging ownership of stock in the Corporation by such
individuals; and (v) linking their compensation to the long-term interests of
the Corporation and its stockholders. Toward this objective, the Committee may
grant stock options, SAR, Stock Awards, cash bonuses and other incentive awards
to Employees of the Corporation and its Subsidiaries and Affiliates on the terms
and subject to the conditions set forth in the Plan. In addition, this Plan is
intended to enable the Corporation to effectively attract, retain and reward
Outside Directors by providing for grants of Outside Director Awards to Outside
Directors. No Award under this Plan (or modification thereof) shall provide for
deferral of compensation that does not comply with Section 409A of the Code
unless the Committee, at the time of grant, specifically provides that the Award
is not intended to comply with Section 409A of the Code. Notwithstanding any
provision of this Plan to the contrary, if one or more of the payments or
benefits received or to be received by a Participant pursuant to an Award would
cause the Participant to incur any additional tax or interest under Section 409A
of the Code, the Committee may reform such provision to maintain to the maximum
extent practicable the original intent of the applicable provision without
violating the provisions of Section 409A of the Code.

 

1



--------------------------------------------------------------------------------

2. DEFINITIONS.

2.1    “Affiliate” means any entity (other than the Corporation and any
Subsidiary) that is designated by the Board as a participating employer under
the Plan, provided that the Corporation directly or indirectly owns at least 20%
of the combined voting power of all classes of stock of that entity or at least
20% of the ownership interests in that entity.

2.2    “Award” means any form of Option, SAR, Stock Award, cash bonus or other
incentive award granted under the Plan, whether singly, in combination, or in
tandem, to a Participant by the Committee pursuant to terms, conditions,
restrictions and limitations, if any, as the Committee may establish by the
Award Notice or otherwise.

2.3    “Award Notice” means a written notice from the Corporation to a
Participant that establishes the terms, conditions, restrictions, and
limitations applicable to an Award in addition to those established by the Plan
and by the Committee’s exercise of its administrative powers. In the event of a
conflict between the terms of the Plan and any Award Notice, the terms of the
Plan shall prevail. The Committee shall, subject to applicable law, determine
the date an Award is deemed to be granted. The Committee or, except to the
extent prohibited under applicable law, its delegate(s) may establish the terms
of agreements or other documents evidencing Awards under this Plan and may, but
need not, require as a condition to any such agreement’s or document’s
effectiveness that such agreement or document be executed by the Participant,
including by electronic signature or other electronic indication of acceptance,
and that such Participant agree to such further terms and conditions as
specified in such agreement or document.

2.4    “Board” means the Board of Directors of the Corporation.

2.5    “Cause” means the engaging by a Participant in illegal conduct that, in
the sole discretion of the Committee, is materially and demonstrably injurious
to the Corporation unless otherwise defined in an agreement between Participant
and the Corporation.

2.6    “Change In Control” means the first to occur of any of the following
events:

a.    the date any person or entity, including a “group” as defined in
Section 13(d)(3) of the Exchange Act, other than the Corporation or a
wholly-owned Subsidiary, or any employee benefit plan of the Corporation or any
Subsidiary, becomes the beneficial owner of the Corporation’s securities having
more than 50% of the combined voting power of the then outstanding securities of
the Corporation that may be cast for the election of Directors of the
Corporation;

b.    the date a majority of the members of the Corporation’s Board is replaced
during any 12-month period by Directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election;

c.    the date of the consummation of a merger, consolidation, share exchange,
division or other reorganization of the Corporation as a result of which the
shareholders of the Corporation immediately prior to such transaction shall not
hold, directly or indirectly, immediately following such transaction 51% or more
of the voting power to elect directors of (i) the surviving or resulting
corporation in the case of a merger or consolidation, (ii) the acquiring
corporation, in the case of a share exchange, or (iii) each surviving, resulting
or acquiring corporation; or

 

2



--------------------------------------------------------------------------------

d.    the date of the complete liquidation and dissolution of the Corporation or
the sale or other disposition of all or substantially all of the assets of the
Corporation other than to a wholly-owned Subsidiary of the Corporation.

2.7    “Change In Control Price” means the highest closing price per share paid
for the purchase of stock in a national securities market during the ninety day
period preceding the date the Change in Control occurs, or of no such market
exists, the Fair Market Value.

2.8    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

2.9    “Committee” means the Compensation Committee of the Board, or any other
committee designated by the Board, authorized to administer the Plan under
Section 3 of this Plan. The Committee shall consist of not less than 2 members
who shall be appointed by, and shall serve at the pleasure of, the Board. The
directors appointed to serve on the Committee shall be: (i) “independent” within
the meaning of the listing standards of any securities exchange or automated
quotation system upon which the Common Stock is listed or quoted; (ii)
“non-employee directors” (within the meaning of Rule 16b-3(b)(3) under the
Exchange Act); and (iii) “outside directors” (within the meaning of Code
Section 162(m) and its related regulations). However, the mere fact that a
Committee member fails to qualify under any of the foregoing requirements shall
not invalidate any Award made by the Committee if the Award is otherwise validly
made under the Plan.

2.10    “Common Stock” means the no par value common stock of the Corporation.

2.11    “Corporation” means Franklin Financial Network, Inc. or any successor.

2.12    “Consultant” shall mean any consultant to the Corporation or its
Subsidiaries or Affiliates.

2.13    “Covered Employee” means an individual who is, with respect to the
Corporation, an individual defined in Code Section 162(m)(3).

2.13    “Director” means an individual who is a member of the Board.

2.14    “Disability” means an individual: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Corporation. Medical determination of
Disability may be made by either the Social Security Administration or by the
provider of an accident or health plan covering Employees or Directors of the
Corporation provided that the definition of “disability” applied under such
disability insurance program complies with the requirements of the preceding
sentence. Upon the request of the plan administrator, the Employee must submit
proof to the plan administrator of the Social Security Administration’s or the
provider’s determination.

2.15    “Effective Date” is defined in Section 6.

2.16    “Employee” means an employee of the Corporation, a Subsidiary or an
Affiliate.

 

3



--------------------------------------------------------------------------------

2.17    “Exchange Act” means the Securities and Exchange Act of 1934, as amended
from time to time.

2.18    “Exercise Price” means the purchase price payable to purchase one Share
upon the exercise of an Option or the price by which the value of a SAR shall be
determined upon exercise, pursuant to Section 2.30.

2.19    “Fair Market Value” means the closing price of the shares of Stock on a
national securities exchange on which it is principally traded on the day on
which such value is to be determined or, if no shares were traded on such day,
on the next preceding day on which shares of Stock were traded, as reported by
the National Quotation Bureau, Inc. or other national quotation service. If the
shares are not traded on a national securities exchange but are traded in the
over-the-counter market, Fair Market Value of Stock means the closing “asked”
price of the shares in the over-the-counter market on the day on which such
value is to be determined or, if such “asked” price is not available, the last
sales price on such day or, if no shares of Stock were traded on such day, on
the next preceding day on which shares of Stock were traded, as reported by the
National Association of Securities Dealers Automated Quotation System (NASDAQ)
or other national quotation service. If the Stock is traded neither on a
national securities exchange nor in the over-the-counter market, the Fair Market
Value of Stock shall be determined based upon such factors as the Board or
Committee, as applicable, shall reasonably deem appropriate, including without
limitation prices or values at which the Stock has most recently been issued to
third parties or redeemed or purchased from shareholders, and which shall be in
accordance with Treas. Reg. Section 1.409A-1(b)(5)(iv).

2.20    “Incentive Stock Option” means an option to purchase Common Stock from
the Corporation that is granted under Section 8 of the Plan and that is intended
to meet the requirements of Section 422 of the Code or any successor provision
thereto. To the extent the aggregate Fair Market Value (determined at the time
the Incentive Stock Option is granted) of the Common Stock with respect to which
all Incentive Stock Options are exercisable for the first time by an Employee
during any calendar year (under all plans described in subsection (d) of
Section 422 of the Code of the Employee’s employer corporation and its parent
and Subsidiaries) exceeds $100,000, such Options shall be treated as
Non-Qualified Stock Options.

2.21    “Negative Discretion” means the discretion authorized by the Plan to be
applied by the Committee to eliminate or reduce the size of a Qualified
Performance-Based Award in accordance with Section 12 of the Plan; provided,
that, the exercise of such discretion would not cause the Performance
Compensation Award to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code.

2.22    “Non-Qualified Stock Option” shall mean an option to purchase Common
Stock from the Corporation that is granted under Section 8 or 24 of the Plan and
is not intended to be an Incentive Stock Option.

2.23    “Option” means an Incentive Stock Option or a Non-Qualified Stock
Option.

2.24    “Outside Director” means a member of the Board who is not an officer or
employee of the Corporation or any Subsidiary or Affiliate of the Corporation.

2.25    “Outside Director Award” means either a Director Option or a Director
Stock Award or combination thereof awarded to an Outside Director under
Section 24.

 

4



--------------------------------------------------------------------------------

2.26    “Participant” means any individual to whom an Award has been granted by
the Committee under this Plan.

2.27    “Qualified Performance-Based Award” means (i) any Option or SAR granted
under the Plan, or (ii) any other Award that is intended to qualify for the
Section 162(m) Exemption and is made subject to performance goals based on
Qualified Performance Measures as set forth in Section 12.

2.28    “Qualified Performance Measures” means 1 or more of the performance
measures listed in Section 12.2 upon which performance goals for certain
Qualified Performance-Based Awards may be established by the Committee.

2.29    “Restricted Stock” means a share of Common Stock subject to
restrictions, as the Committee may determine in accordance with Plan Section 10.

2.30    “SAR” is an Award that shall entitle the recipient to receive, with
respect to each share of Common Stock encompassed by the exercise of the SAR, a
payment equal to the excess of the Fair Market Value on the date of exercise
over the Fair Market Value on the date of grant.

2.31    “Section 162(m)” means Section 162(m) of the Code and the regulations
promulgated thereunder and any successor provision thereto as in effect from
time to time.

2.32    “Section 162(m) Cash Maximum” means $5,000,000.

2.33    “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) that is set forth in
Section 162(m)(4)(C) of the Code or any successor provision thereto.

2.34    “Section 16” means Section 16 of the Exchange Act and the rules
promulgated thereunder and any successor provision thereto as in effect from
time to time.

2.35    “Section 16 Insider” means a Participant who is subject to the reporting
requirements of Section 16 as a result of the Participant’s position with the
Corporation.

2.36    “Share Limit” is defined in Section 5.

2.37    “Stock Award” means an Award granted pursuant to Section 10 in the form
of shares of Common Stock or restricted shares of Common Stock.

2.38    “Subsidiary” means a corporation or other business entity in which the
Corporation directly or indirectly has an ownership interest of 50% or more,
which shall include Franklin Synergy Bank and Franklin Synergy Risk Management,
Inc.

 

3. ADMINISTRATION.

The Plan shall be administered by the Committee. The Committee shall have the
discretionary authority to: (a) interpret the Plan; (b) establish any rules and
regulations it deems necessary for the proper operation and administration of
the Plan; (c) select persons to become Participants and receive Awards under the
Plan; (d) determine the form of an Award, whether an Option, SAR, Stock Award,
cash bonus, or other incentive award established by the Committee, the number of
shares subject to the Award, all the terms, conditions, restrictions and
limitations, if any, of an Award, including the time and conditions of exercise
or vesting, and the terms of any Award Notice; (e) determine whether Awards
should be granted singly, in combination or in tandem; (f) grant waivers of Plan
terms, conditions, restrictions and limitations; (g) accelerate the vesting,
exercise or payment of an Award or the performance period of an Award in the
event of a Participant’s termination of employment; (h) establish such other
types of Awards, besides those specifically enumerated in Section 2.2, which the
Committee determines are consistent with the Plan’s purpose; and (i) take all
other action it deems necessary or advisable for the proper operation or
administration of the Plan. Subject to Section 21, the Committee also shall have
the authority to grant Awards in replacement of Awards previously granted under
the Plan or any other executive compensation plan of the Corporation or a
Subsidiary. All determinations of the Committee shall be made by a majority of
its members, and its determinations shall be final, binding and conclusive on
all persons, including the Corporation and Participants.

 

5



--------------------------------------------------------------------------------

The Committee, in its discretion, may delegate its authority and duties under
the Plan to the Chief Executive Officer or to other senior officers of the
Corporation under conditions and limitations the Committee may establish;
however, only the Committee may select, grant, and establish the terms of Awards
to Section 16 Insiders or Covered Employees.

 

4. ELIGIBILITY.

Any Employee, Director or Consultant shall be eligible to be designated a
Participant; provided, however, that Non-Employee Directors shall only be
eligible to receive Awards granted consistent with Section 24.

 

5. NUMBER OF SHARES AVAILABLE.

Subject to adjustment as provided in Section 16 of the Plan, the maximum number
of shares of Common Stock that shall be available for grant of Awards under the
Plan (including incentive stock options) during its term shall not exceed
3,500,000 shares (the “Share Limit”). Any shares of Common Stock related to
Awards that terminate by expiration, forfeiture, cancellation or otherwise
without the issuance of the related shares or are exchanged with the Committee’s
permission for Awards not involving Common Stock, shall be available again for
grant under the Plan. Notwithstanding anything to the contrary contained herein,
shares of Common Stock subject to an Award under the Plan shall not again be
made available for issuance or delivery under the Plan if such shares are
(a) shares tendered in payment of an Option, (b) shares delivered or withheld by
the Corporation to satisfy any tax withholding obligation, or (c) shares covered
by a stock-settled Stock Appreciation Right or other Awards that were not issued
upon the settlement of the Award. Notwithstanding any provision in the Plan to
the contrary, and subject to adjustment as provided in Section 16 hereof, no
Participant may receive Options, SARs, or Stock Awards under the Plan during any
one calendar year that, taken together, relate to more than 200,000 shares of
Common Stock. For purposes of this limitation, forfeited, canceled or repriced
shares granted to a Participant in any given calendar year shall continue to be
counted against the maximum number of shares that may be granted to that
Participant in that calendar year. The shares of Common Stock available for
issuance under the Plan shall be authorized and unissued shares and may include
treasury shares.

 

6. EFFECTIVE DATE; TERM.

The Plan shall be effective April 9, 2017 (the “Effective Date”), subject to the
approval of at least a majority vote of shareholders voting in person or by
proxy at a duly held shareholders’ meeting, or if the provisions of the
corporate charter, by-laws or applicable state law prescribes a greater degree
of shareholder approval for this action, the approval by the holders of that
percentage, at a duly held meeting of shareholders within one year following the
Effective Date. No Options intended to be Incentive Stock Options may be granted
after the tenth anniversary of the original Effective Date of the Plan. This
Plan shall remain in effect until terminated by action of the Board.

 

6



--------------------------------------------------------------------------------

7. PARTICIPATION.

The Committee shall select, from time to time, Participants from those Employees
and Consultants who, in the opinion of the Committee, can further the Plan’s
purposes. Once a Participant is selected, the Committee shall determine the type
or types of Awards to be made to the Participant and shall establish in the
related Award Notices the terms, conditions, restrictions and limitations, if
any, applicable to the Awards in addition to those set forth in the Plan and the
administrative rules and regulations issued by the Committee.

 

8. STOCK OPTIONS.

8.1    Grants. Awards may be granted in the form of Options. Options may be
Incentive Stock Options, other tax-qualified stock options, or Non-Qualified
Stock Options, or a combination of any of those.

8.2    Terms and Conditions of Options. An Option shall be exercisable in whole
or in such installments and at the times determined by the Committee. The
Committee also shall determine the performance or other conditions, if any,
which must be satisfied before all or part of an Option may be exercised. The
price at which Common Stock may be purchased upon exercise of a stock option
shall be established by the Committee, but such price shall not be less than
110% of the Fair Market Value of the Common Stock on the date the Option is
granted in the case of Incentive Stock Options when the Employee to whom the
option is to be granted owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Corporation or of any of
its Subsidiaries (a “Ten Percent Owner”), and in the case of all Options other
than Incentive Stock Options, not less than 100% of the Fair Market Value of the
Common Stock on the date the Option is granted. Each Option shall expire not
later than 10 years (or, in the case of an Incentive Stock Option granted to a
Ten Percent Owner, not later than 5 years) from its date of grant.

8.3    Restrictions Relating to Incentive Stock Options. Incentive Stock Options
shall, in addition to being subject to all applicable terms, conditions,
restrictions and limitations established by the Committee, comply with
Section 422 of the Code. Accordingly, Incentive Stock Options may only be
granted to Employees who are employees of the Corporation or a Subsidiary, and
the aggregate market value (determined at the time the option was granted) of
the Common Stock with respect to which Incentive Stock Options are exercisable
for the first time by a Participant during any calendar year (under the Plan or
any other plan of the Corporation or any of its Subsidiaries) shall not exceed
$100,000 (or other limit required by the Code). Except with respect to Ten
Percent Owners, each Incentive Stock Option shall expire not later than 10 years
from its date of grant. No Incentive Stock Option may be exercisable more than
three (3) months after a Participant ceases to be an Employee.

8.4    Additional Terms and Conditions. The Committee may, by way of the Award
Notice or otherwise, establish other terms, conditions, restrictions and
limitations, if any, on any Option, provided they are not inconsistent with the
Plan.

8.5    Exercise. The Committee shall determine the methods by which the Exercise
Price of an Option may be paid, the form of payment, including, without
limitation, cash, shares of Common Stock, or other property (including “cashless
exercise” arrangements, so long as they do not in any way conflict with the
requirements of applicable law), and the methods by which shares of Common Stock
shall be delivered or deemed to be delivered by Participants. If, however,
shares of Common Stock are used to pay the Exercise Price of an Option, those
shares must have been held by the Participant for at least 6 months (or any
shorter or longer period necessary to avoid a charge to the Corporation’s
earnings for financial reporting purposes).

 

7



--------------------------------------------------------------------------------

9. STOCK APPRECIATION RIGHTS.

9.1    Grants. Awards may be granted in the form of SARs. The SAR may be granted
in tandem with all or a portion of a related Option under the Plan (“Tandem
SARs”), or may be granted separately (“Freestanding SARs”). A Tandem SAR may be
granted either at the time of the grant of the related Option or at any time
thereafter during the term of the Option. In the case of SARs granted in tandem
with Options granted prior to the grant of the SARs, the appreciation in value
is the difference between the option price of the related stock option and the
Fair Market Value of the Common Stock on the date of exercise.

9.2    Terms and Conditions of Tandem SARs. A Tandem SAR shall be exercisable to
the extent, and only to the extent, that the related Option is exercisable, and
the “exercise price” of that SAR (the base from which the value of the SAR is
measured at its exercise) shall be the Exercise Price under the related Option.
If a related Option is exercised as to some or all of the shares of Common Stock
covered by the Award, the related Tandem SAR, if any, shall be canceled
automatically to the extent of the number of shares of Common Stock covered by
the Option exercise. Upon exercise of a Tandem SAR as to some or all of the
shares of Common Stock covered by the Award, the related Option shall be
canceled automatically to the extent of the number of shares of Common Stock
covered by the exercise.

9.3    Terms and Conditions of Freestanding SARs. Freestanding SARs shall be
exercisable in whole or in the installments and at the times determined by the
Committee. Freestanding SARs shall have a term specified by the Committee, in no
event to exceed 10 years. The Exercise Price of a Freestanding SAR shall also be
determined by the Committee; however, that price shall not be less than 100% of
the Fair Market Value on the date of grant of the Freestanding SAR of the number
of shares of Common Stock to which the Freestanding SAR relates. The Committee
also shall determine the Qualified Performance Measures or other conditions, if
any, that must be satisfied before all or part of a Freestanding SAR may be
exercised.

9.4    Deemed Exercise. The Committee may provide that an SAR shall be deemed to
be exercised at the close of business on the scheduled expiration date of the
affected SAR if at that time the SAR by its terms remains exercisable and, if so
exercised, would result in a payment to the holder of the SAR.

9.5    Additional Terms and Conditions. The Committee may, by way of the Award
Notice or otherwise, determine such other terms, conditions, restrictions and
limitations, if any, of any SAR Award, provided they are not inconsistent with
the Plan.

 

10. RESTRICTED STOCK AWARDS.

10.1    Grants. Awards may be granted in the form Restricted Stock. Restricted
Stock Awards shall be awarded in such numbers and at such times during the term
of the Plan as the Committee shall determine and shall be made in actual shares
of Common Stock.

10.2    Award Restrictions. Restricted Stock shall be subject to terms,
conditions, restrictions, and limitations, if any, the Committee deems
appropriate including, without limitation, restrictions on transferability and
continued employment of the Participant. The Committee also shall determine the
Qualified Performance Measures or other conditions, if any, that must be
satisfied before all or part of the applicable restrictions lapse. The Committee
may, at its discretion, waive all or any part of the restrictions applicable to
any or all outstanding Restricted Stock Awards to the extent consistent with
Section 12.2.

 

8



--------------------------------------------------------------------------------

10.3    Rights as Shareholder. During the period in which any restricted shares
of Common Stock are subject to restrictions imposed pursuant to Section 10.2,
the Participant to whom restricted shares have been awarded shall generally have
the rights and privileges of a stockholder as to such Common Stock, including
the right to receive dividends and the right to vote such shares, subject to the
following restrictions: (i) the Participant shall not be entitled to delivery of
the stock certificate until the expiration of the restricted period and the
fulfillment of any other restrictive conditions set forth in the Award Notice
with respect to such Common Stock; (ii) none of the Common Stock represented by
the Award may be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of during such restricted period or until after the
fulfillment of any such other restrictive conditions; and (iii) except as
otherwise determined by the Committee at or after grant, all of the shares of
Common Stock subject to the Award shall be forfeited and all rights of the
Participant to such Common Stock shall terminate, without further obligation on
the part of the Corporation, unless the Participant remains in the continuous
employment of the Corporation for the entire restricted period in relation to
which such shares of Common Stock were granted and unless any other restrictive
conditions relating to the restricted Share Award are met. Unless otherwise
provided in the applicable Award Notice, any shares of Common Stock, any other
securities of the Corporation and any other property (except for cash dividends)
distributed with respect to the Common Stock subject to restricted Stock Awards
shall be subject to the same restrictions, terms and conditions as such
Restricted Stock Award. including the right vote such Common Stock. Cash
dividends with respect to the Common Stock subject to a Restricted Stock Award
shall be currently paid to the Participant.

10.4    Evidence of Award. Subject to Section 10.5, any Restricted Stock Award
granted under the Plan shall be evidenced by issuance of a stock certificate or
certificates or, in the discretion of the Committee, through issuance of
instructions to the Corporation’s transfer agent to issue the shares of Common
Stock subject to the Award in book-entry (uncertificated) form on the books and
records of the transfer agent through the Direct Registration System (“DRS”) or
any successor system.

10.5    Delivery of Shares and Transfer Restrictions. Upon issuance of a
certificate evidencing a Restricted Stock Award, such certificate shall be held
by the Corporation or any custodian appointed by the Corporation for the account
of the Participant subject to the terms and conditions of the Plan, and shall
bear such a legend setting forth the restrictions imposed thereon as the
Committee, in its discretion, may determine. Unless otherwise provided in the
applicable Award Notice, the grantee shall have all rights of a stockholder with
respect to the Restricted Stock. Upon the issuance of a Restricted Stock Award
in book entry form, the Corporation’s transfer agent shall be apprised of and
shall duly note any restrictions such as those set forth above that are
applicable to the restricted Stock Award.

10.6    Termination of Restrictions. At the end of the restricted period and
provided that any other restrictive conditions of the restricted Share Award are
met, or at such earlier time as otherwise determined by the Committee, all
restrictions set forth in the Award Notice relating to the Restricted Stock
Award or in the Plan shall lapse as to the restricted shares of Common Stock
subject thereto, and either: (i) a stock certificate for the appropriate number
of shares of Common Stock, free of the restrictions and restricted stock legend,
shall be delivered to the Participant or the Participant’s beneficiary or
estate, as the case may be; or (ii) in the event the Stock Award was evidenced
in book entry form, the Corporation’s transfer agent shall be notified of the
lapse and or termination of the restrictions and to remove all references
thereto in its books and records.

 

9



--------------------------------------------------------------------------------

11. PLAN CASH BONUSES.

While cash bonuses may be granted at any time outside this Plan, cash awards may
also be granted in addition to other Awards granted under the Plan and in
addition to cash awards made outside of the Plan. Subject to the provisions of
the Plan, the Committee shall have authority to determine the persons to whom
cash bonuses under the Plan shall be granted and the amount, terms and
conditions of those cash bonuses. Notwithstanding anything to the contrary in
this Plan, no Covered Employee shall be eligible to receive a cash bonus granted
under the Plan in excess of the Section 162(m) Cash Maximum in any fiscal year;
no cash bonus shall be granted pursuant to this Plan to any Covered Employee
unless the cash bonus constitutes a Qualified Performance-Based Award, and no
cash bonus awarded pursuant to the Plan shall be paid later than 2  1⁄2 months
after the end of the calendar year in which such bonus was earned.

 

12. PERFORMANCE GOALS FOR CERTAIN SECTION 162(m) AWARDS.

12.1    162(m) Exemption. Upon the Corporation’s designation as a “publicly held
corporation” within the meaning of Section 162(m)(2) of the Code, this Plan
shall be operated to ensure that upon such designation all subsequent stock
options and SARs granted hereunder to any Covered Employee qualify for the
Section 162(m) Exemption, to the extent available.

12.2    Qualified Performance-Based Awards. When granting any Award other than
Options or SARs, the Committee may designate the Award as a Qualified
Performance-Based Award, based upon a determination that the recipient is or may
be a Covered Employee with respect to that Award, and the Committee wishes the
Award to qualify for the Section 162(m) Exemption. If an Award is so designated,
the Committee is authorized at any time during the first 90 days of a
performance period (or, if longer or shorter, within the maximum period allowed
under Section 162(m) of the Code), or at any time thereafter (but only to the
extent the exercise of such authority after such period would not cause the
Qualified Performance-Based Awards granted to any Participant for the
performance period to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code), in its sole and absolute discretion, to adjust or
modify the calculation of a Qualified Performance Measure for such performance
period to the extent permitted under Section 162(m) of the Code in order to
prevent the dilution or enlargement of the rights of Participants based on the
following Qualified Performance Measures, which may be expressed in terms of
Corporation-wide objectives or in terms of objectives that relate to the
performance of a Subsidiary or a division, region, department or function within
the Corporation or a Subsidiary:

 

  1) return on capital, equity, or assets (including economic value created),

  2) productivity or operating ratios or efficiencies,

  3) cost improvements,

  4) cash flow,

  5) sales revenue growth,

  6) net income, earnings per share, or earnings from operations,

  7) quality,

  8) customer satisfaction,

  9) budget and expense management,

  10) economic value added or other value added measures,

  11) comparable store sales,

  12) stock price or total shareholder return,

  13) EBITDA or EBITDAR,

  14) after tax operating income,

  15) book value per share,

  16) debt reduction,

  17) completions of acquisitions or business expansion,

  18) strategic business objectives, consisting of one or more objectives based
on meeting specified cost targets, business expansion goals and goals relating
to acquisitions or divestitures, or

  19) any combination of the foregoing.

 

10



--------------------------------------------------------------------------------

Each goal may be expressed on an absolute and/or relative basis, may be based on
or otherwise employ comparisons based on internal targets, the past performance
of the Corporation or any Subsidiary, operating unit, business segment or
division of the Corporation and/or the past or current performance of other
companies, and in the case of earnings-based measures, may use or employ
comparisons relating to capital, shareholders’ equity and/or Common Stock
outstanding, or to assets or net assets. The Committee may appropriately adjust
any evaluation of performance under criteria set forth in this Section 12.2 to
exclude any of the following events that occurs during a performance period:
(i) asset write-downs, (ii) litigation or claim judgments or settlements,
(iii) the effect of changes in tax law, accounting principles or other such laws
or provisions affecting reported results, (iv) accruals for reorganization and
restructuring programs and (v) any extraordinary non-recurring items as
described in Accounting Principles Board Opinion No. 30 and/or in management’s
discussion and analysis of financial condition and results of operations
appearing in the Corporation’s annual report to stockholders for the applicable
year. Measurement of the Corporation’s performance against the goals established
by the Committee shall be objectively determinable, and to the extent goals are
expressed in standard accounting terms, performance shall be measured according
to generally accepted accounting principles as in existence on the date on which
the performance goals are established and without regard to any changes in those
principles after that date.

12.3    Performance Goal Conditions. Each Qualified Performance-Based Award
(other than an Option or SAR) shall be earned, vested and payable (as
applicable) only upon the achievement of performance goals established by the
Committee based upon one or more of the Qualified Performance Measures, together
with the satisfaction of any other conditions, such as continued employment, the
Committee may determine to be appropriate; however, (i) the Committee may
provide, either in connection with the grant of an Award or by later amendment,
that achievement of the performance goals will be waived upon the death or
Disability of the Participant, and (ii) the provisions of Section 23 shall apply
notwithstanding this sentence. The Committee shall have full discretion to
select the length of a performance period (provided the period shall not be less
than one fiscal quarter of duration), the type of Qualified Performance-Based
Awards to be issued for the performance period, and the Qualified Performance
Measures to be applied.

12.4    Certification of Goal Achievement. Any payment of a Qualified
Performance-Based Award granted with performance goals shall be conditioned on
the written certification of the Committee in each case that the performance
goals and any other material conditions were satisfied. Except as specifically
provided in Section 12.3, no Qualified Performance-Based Award may be amended,
nor may the Committee exercise any discretionary authority it may otherwise have
under the Plan with respect to a Qualified Performance-Based Award, in any
manner to waive the achievement of the applicable performance goal based on
Qualified Performance Measures or to increase the amount payable under, or the
value of, the Award, or otherwise in a manner that would cause the Qualified
Performance-Based Award to cease to qualify for the Section 162(m) Exemption.

 

13. PAYMENT OF AWARDS.

At the discretion of the Committee, payment of Awards may be made in cash,
Common Stock, a combination of cash and Common Stock, or any other form of
property the Committee shall determine. In addition, payment of Awards may
include terms, conditions, restrictions and limitations, if any, the Committee
deems appropriate, including, in the case of Awards paid in the form of Common
Stock, restrictions on transfer and forfeiture provisions.

 

11



--------------------------------------------------------------------------------

14. TERMINATION OF EMPLOYMENT.

If a Participant’s employment with the Corporation or a Subsidiary or Affiliate
terminates for Cause or for a reason other than death, Disability, retirement,
or any other approved reason, then, to the maximum extent allowed by applicable
law, all unexercised, unvested, unearned, and unpaid Awards, including without
limitation, Awards earned but not yet paid, shall be canceled or forfeited, as
the case may be, unless the Participant’s Award Notice provides otherwise. The
Committee shall have the authority to promulgate rules and regulations to
(i) determine what events constitute Disability, retirement or termination for
an approved reason for purposes of the Plan, and (ii) determine the treatment of
a Participant under the Plan in the event of a Participant’s death, Disability,
retirement or termination for an approved reason.

 

15. NO ASSIGNMENT.

No Awards (other than unrestricted Stock Awards) or any other payment under the
Plan shall be subject in any manner to alienation, anticipation, sale, transfer
(except by will or the laws of descent and distribution), assignment, pledge, or
encumbrance; however, the Committee may (but need not) permit other transfers
where the Committee concludes that transferability (i) does not result in
accelerated taxation, (ii) does not cause any option intended to be an incentive
stock option to fail to be described in Code Section 422(b), and (iii) is
otherwise appropriate and desirable, taking into account any state or federal
securities laws applicable to transferable Awards. During the lifetime of the
Participant no Award shall be payable to or exercisable by anyone other than the
Participant to whom it was granted, other than (a) the duly appointed
conservator or other lawfully designated representative of the Participant in
the case of a permanent Disability involving a mental incapacity or (b) the
transferee in the case of an Award transferred in accordance with the preceding
sentence.

 

16. CAPITAL ADJUSTMENTS.

The number and price of shares of Common Stock covered by each Award and Outside
Director Award and the total number of shares of Common Stock that may be
awarded under the Plan shall be proportionately adjusted to reflect any stock
dividend, stock split or share combination of the Common Stock or any
recapitalization of the Corporation. In the event of any merger, consolidation,
reorganization, liquidation or dissolution of the Corporation, or any exchange
of shares involving the Common Stock, any Award or Outside Director Award
granted under the Plan shall automatically be deemed to pertain to the
securities and other property to which a holder of the number of shares of
Common Stock covered by the Award or Outside Director Award would have been
entitled to receive in connection with any such event. The Committee shall have
the sole discretion to make all interpretations and determinations required
under this section to the extent it deems equitable and appropriate. It is the
intent of any such adjustment that the value of the Awards or Outside Director
Awards held by the Participants or Outside Directors, as the case may be,
immediately following the change is the same as that value immediately prior to
the change.

 

17. WITHHOLDING TAXES.

The Corporation shall have the power and the right to deduct or withhold, or
require a Participant to remit to the Corporation, an amount sufficient to
satisfy Federal, state, and local taxes (including the Participant’s FICA
obligation) required by law to be withheld with respect to any taxable event
arising as a result of this Plan. With respect to withholding required upon any
taxable event, the Corporation may elect in its discretion, and Participants may
elect, subject to the approval of the Committee, to satisfy the withholding
requirement, in whole or in part, by withholding or having the Corporation
withhold shares of Common Stock having a Fair Market Value on the date the tax
is to be determined equal to (and shall not exceed) the maximum statutory total
tax which could be imposed on the transaction. All elections by Participants
shall be irrevocable, made in writing, and signed by the Participant.

 

12



--------------------------------------------------------------------------------

18. NONCOMPETITION; CONFIDENTIALITY.

For purposes of this Section 18, “Corporation” shall include any Subsidiary or
Affiliate employing the Participant. A Participant will not, without the written
consent of the Corporation, either during or after his or her employment by the
Corporation, disclose to anyone or make use of any confidential information
which he or she has acquired during his or her employment relating to any of the
business of the Corporation, except as such disclosure or use may be required in
connection with his or her work as an employee of Corporation, or as demanded by
a subpoena issued by a court of competent jurisdiction, if the Participant gives
notice of the demand to the Corporation as soon as reasonably possible after
receipt of the subpoena. The confidential information of the Corporation
includes, but is not limited to, all technology, recipes, business systems and
styles, customer lists and all other Corporation proprietary information not
generally known to the public. During Participant’s employment by the
Corporation, he or she will not, either as principal, agent, consultant,
employee or otherwise, engage in any work or other activity in competition with
the Corporation in the field or fields in which he or she has worked for the
Corporation. Unless the Award Notice specifies otherwise, a Participant shall
forfeit all rights under this Plan to any unexercised or unpaid Awards if, in
the determination of the Committee, the Participant has violated the Agreement
set forth in this Section 18, and in that event any further payment or other
action with respect to any Award shall be made or taken, if at all, in the sole
discretion of the Committee.

 

19. REGULATORY APPROVALS AND LISTINGS.

Notwithstanding anything contained in the Plan to the contrary, the Corporation
shall have no obligation to issue or deliver certificates of Common Stock
evidencing Stock Awards or any other Award resulting in the payment of shares of
Common Stock prior to (a) the obtaining of any approval from any governmental
agency which the Corporation shall, in its sole discretion, determine to be
necessary or advisable, (b) the admission of the shares to quotation or listing
on the automated quotation system or stock exchange on which the Common Stock
may be listed, and (c) the completion of any registration or other qualification
of the shares under any State or Federal law or ruling of any governmental body
that the Corporation shall, in its sole discretion, determine to be necessary or
advisable.

 

20. PLAN AMENDMENT.

Except as provided in Section 23, the Board or the Committee may, at any time
and from time to time, suspend, amend, modify, or terminate the Plan without
shareholder approval; however, if an amendment to the Plan would, in the
reasonable opinion of the Board or the Committee, either (i) result in repricing
stock options or otherwise increase the benefits accruing to Participants or
Outside Directors, (ii) increase the number of shares of Common Stock issuable
under the Plan, or (iii) modify the requirements for eligibility, then that
amendment shall be subject to shareholder approval; and, the Board or Committee
may condition any amendment or modification on the approval of shareholders of
the Corporation if that approval is necessary or deemed advisable to (i) permit
Awards to be exempt from liability under Section 16(b), (ii) to comply with the
listing or other requirements of an automated quotation system or stock
exchange, or (iii) to satisfy any other tax, securities or other applicable
laws, policies or regulations.

 

13



--------------------------------------------------------------------------------

21. AWARD AMENDMENTS.

Except as provided in Section 23, the Committee may amend, modify or terminate
any outstanding Award or Outside Director Award without approval of the
Participant or Outside Director, as applicable; however:

a. except as otherwise provided in Section 18, subject to the terms of the
applicable Award Notice, an amendment, modification or termination shall not,
without the Participant’s or Outside Director’s consent, as applicable, reduce
or diminish the value of the Award or Outside Director Award determined as if
the Award or Outside Director Award had been exercised, vested, cashed in (at
the spread value in the case of stock options or SARs) or otherwise settled on
the date of that amendment or termination;

b. the original term of any stock option or SAR may not be extended without the
prior approval of the shareholders of the Corporation;

c. except as otherwise provided in Section 16 of the Plan, the exercise price of
any stock option or SAR may not be reduced, directly or indirectly, without the
prior approval of the shareholders of the Corporation; and

d. no termination, amendment, or modification of the Plan shall adversely affect
any Award or Outside Director Awards previously granted under the Plan, without
the written consent of the affected Participant or Outside Director.

 

23. GOVERNING LAW.

This Plan shall be governed by and construed in accordance with the laws of the
State of Tennessee, except as superseded by applicable Federal law.

 

24. CHANGE IN CONTROL.

a.    Change in Control Followed by Employment Termination. In the event that a
Change in Control shall occur and an Employee Participant’s employment shall
terminate within twelve months after the Change in Control (except as provided
in the next sentence), then (i) all unexercised Options (whether or not vested
or then exercisable) shall automatically become one hundred percent vested and
exercisable immediately, (ii) no other terms, conditions, restrictions or
limitations shall be imposed upon any of such Options after such date, and in no
circumstance shall an Option be forfeited on or after such date and (iii) all
such Options shall be valued on the basis of the greater of the Change in
Control Price or the Fair Market Value on the date of such termination, and such
value shall promptly be paid to such Participant in cash by the Corporation or
its successor. The foregoing shall not apply if employment termination is due to
(i) death, (ii) disability entitling the Participant to benefits under the
Corporation’s or its successor’s long-term disability plan, (iii) Cause or
(iv) resignation (other than (A) resignation from a declined reassignment to a
job that is not reasonably equivalent in responsibility or compensation or that
is not in the same geographic area, or (B) resignation within 30 days following
a reduction in base pay).

b.    Automatic Acceleration and Cash-Out. Upon a Change in Control that results
directly or indirectly in the Stock (or the stock of any successor to the
Corporation received in exchange for Stock) ceasing to be publicly traded in a
national securities market, (i) all unexercised Options (whether or not vested)
shall automatically become one hundred percent vested and exercisable
immediately, (ii) no other terms, conditions, restrictions or limitations shall
be imposed on any such Options after such date, and in no circumstances shall an
Option be forfeited on or after such date, and (iii) all such Options shall be
valued on the basis of the Change in Control Price, and such value shall
promptly be paid to the Participants in cash by the Company or its successor.

 

14



--------------------------------------------------------------------------------

c.    Miscellaneous. Upon a Change in Control, no action, including, without
limitation, the amendment, suspension or termination of the Plan, shall be taken
that would adversely affect the rights of any Participant or the operation of
the Plan with respect to any Option to which a Participant may have become
entitled hereunder on or prior to the date of the Change in Control or to which
such Participant may become entitled as a result of such Change in Control.

d.    Section 16 Insiders. Notwithstanding anything to the contrary herein, any
Participant who is subject to the reporting requirements of the Exchange Act
with respect to the Corporation, who on the date of the Change in Control holds
Options that have been outstanding for a period of less than six months from
their date of grant, shall not be paid the consideration described in
Section 12(b) above until the first day next following the end of such six-month
period.

 

25. AWARDS TO OUTSIDE DIRECTORS.

25.1    The Board may provide that all or a portion of an Outside Director’s
annual retainer, meeting fees and/or other awards or compensation as determined
by the Board, be payable (either automatically or at the election of an Outside
Director) in the form of Non-Qualified Stock Options, Restricted Stock, and/or
Other Stock-Based Awards, including unrestricted Shares. The Board shall
determine the terms and conditions of any such Awards, including the terms and
conditions which shall apply upon a termination of the Non-Employee Director’s
service as a member of the Board, and shall have full power and authority in its
discretion to administer such Awards, subject to the terms of the Plan and
applicable law.

25.2    The Board may also grant Awards to Outside Directors pursuant to the
terms of the Plan, including any Award described in Sections 8, 9 and 10 above.
With respect to such Awards, all references in the Plan to the Committee shall
be deemed to be references to the Board.

 

26. NO RIGHT TO EMPLOYMENT OR PARTICIPATION.

The grant of an Award under this Plan shall not confer any rights upon the
Participant holding such Award other than such terms, and subject to such
conditions, as are specified in this Plan as being applicable to such type of
Award (or to all Awards) or as are expressly set forth in the Award Notice or
other document evidencing such Award. Participation in the Plan shall not give
any Participant any right to remain in the employ, or to serve as a director, of
the Corporation or any Subsidiary or Affiliate. he Corporation or, in the case
of employment with a Subsidiary or Affiliate, the Subsidiary or Affiliate,
reserves the right to terminate the employment of any Participant at any time.
Further, the adoption of this Plan shall not be deemed to give any Employee or
any other individual any right to be selected as a Participant or to be granted
an Award.

 

27. NO RIGHT, TITLE OR INTEREST IN CORPORATION ASSETS.

The Plan is intended to constitute an “unfunded” plan for incentive
compensation. No Participant shall have any rights as a shareholder as a result
of participation in the Plan until the date of issuance of a stock certificate
in the Participant’s name, and, in the case of restricted shares of Common
Stock, such rights are granted to the Participant under Section 10.3 hereof. To
the extent any person acquires a right to receive payments from the Corporation
under the Plan, those rights shall be no greater than the rights of an unsecured
creditor of the Corporation. In its sole discretion, the Committee may authorize
the creation of trusts or other arrangements to meet the obligations created
under the Plan to deliver Common Stock or to make payments in lieu of, or with
respect to, Plan awards. However, unless the Committee determines otherwise with
the express consent of the affected Participant, the existence of any such
trusts or other arrangements is consistent with this “unfunded” status of the
Plan.

 

15



--------------------------------------------------------------------------------

28. SECURITIES LAWS.

With respect to Section 16 Insiders, transactions under this Plan are intended
to comply with all applicable conditions of Rule 16b-3 or its successors under
the Exchange Act. To the extent any provision of the Plan or action by the
Committee fails so to comply, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by the Committee.

 

29. REQUIRED WRITTEN REPRESENTATIONS.

The Committee may require each person purchasing shares pursuant to a stock
option or other award under the Plan to represent to and agree with the
Corporation in writing that the optionee or Participant is acquiring any shares
of Common Stock without a view to their distribution. The certificates for
shares may include any legend which the Committee deems appropriate to reflect
any restrictions on transfer. All certificates for shares of Common Stock or
other securities delivered under the Plan shall be subject to stop transfer
orders and other restrictions the Committee deems advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Common Stock is then listed, and any
applicable Federal or state securities laws, and the Committee may cause a
legend or legends to be put on any certificates to make appropriate reference to
the applicable restrictions. Each Participant is responsible for fully complying
with all applicable state and federal securities laws and rules and the
Corporation assumes no responsibility for compliance with any such laws or rules
pertaining to a Participant’s resale of any shares of Common Stock acquired
pursuant to this Plan.

 

30. NON-EXCLUSIVE ARRANGEMENT.

Nothing contained in this Plan shall prevent the Board from adopting other or
additional compensation arrangements, subject to shareholder approval if
required; and those arrangements may be either generally applicable or
applicable only in specific cases.

 

31. LIMITS ON LIABILITY AND INDEMNIFICATION.

The members of the Committee and the Board shall not be liable to any employee
or other person with respect to any determination made under the Plan in a
manner that is not inconsistent with their legal obligations as members of the
Board. In addition to all other rights of indemnification they may have as
directors or as members of the Committee, the members of the Committee shall be
indemnified by the Corporation against reasonable expenses, including attorneys’
fees actually and necessarily incurred in connection with the defense of any
action, suit or proceeding, or in connection with any appeal therein, to which
they or any of them may be a party because of any action taken or failure to act
under or in connection with the Plan or any Award granted under it, and against
all amounts paid by them in settlement (provided the settlement is approved by
independent legal counsel selected by the Corporation) or paid to them in
satisfaction of a judgment in that action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in the action, suit or
proceeding that the Committee member is liable for negligence or misconduct in
the performance of his or her duties. Within 60 days after institution of any
action, suit or proceeding covered by this Section, the Committee member must
inform the Corporation in writing of the claim and offer the Corporation the
opportunity, at its own expense, to handle and defend the matter.

 

FRANKLIN FINANCIAL NETWORK, INC. By:   /s/ Sarah Meyerrose Title:   Chief
Financial Officer

 

16